[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION OF FLEET BANK FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
Liability in cases such as this are based upon possession and control of the premises. Mack v. Clinch, 152 Conn. 295, 296
(1974). Control of the premises is a question of fact of which a lease is evidence but is not necessarily conclusive. Panaroni v.Johnson, 158 Conn. 92, 99 (1969).
The affidavit of the defendant's employee, Baunie McConnell, identified as a "Casualty Claims Administrator" does not identify the source of her proffered knowledge as to actual possession and control of the premises. It is doubtful that a person in her identified position would also have duties as concerns the actual maintenance of premises. Further the plaintiff, ostensibly a member of the public, cannot be expected to have actual knowledge of the relationship between the defendants so as to resolve complex questions of possession and control amongst these defendants.
The motion for summary judgment is denied.
L. Paul Sullivan, J.